   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 1 of 18 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – X



IN RE THE SEIZURE OF:                                          AFFIDAVIT IN SUPPORT
                                                               OF SEIZURE WARRANT
TWENTY-ONE JEWISH FUNERAL SCROLLS,                             AND WRIT OF ASSISTANCE
PINKAS MANUSCRIPTS AND COMMUNITY
RECORDS FROM COMMUNITIES IN                                     21-MJ-837
ROMANIA, HUNGARY, UKRAINE AND
SLOVAKIA AS SET FORTH IN EXHIBIT A                             (Kuo, M.J.)
HERETO


– – – – – – – – – – – – – – – – – – – – X

EASTERN DISTRICT OF NEW YORK, SS:

                 MEGAN BUCKLEY, Special Agent with the Department of Homeland Security,

being duly sworn, deposes and says:


       1.        I am a special agent with the Department of Homeland Security – Homeland

Security Investigations (“HSI”) and have been so employed by HSI and its predecessor agencies

for approximately 16 years. I am currently assigned to the Cultural Property, Art, and

Antiquities Group at HSI. I have investigated, among other matters, criminal activity related to

artwork and antiquities, including theft, fraud, and other crimes involving highly regarded works

of art such as paintings, sculptures, and antiquities. I have personally participated in the instant

investigation.

       2.        During the course of my employment with HSI, I have executed dozens of search

warrants at personal residences, and I have employed various investigative techniques, including

physical and electronic surveillance, consensual recording, seizure and review of digital and

physical evidence, utilization of confidential human sources and cooperating witnesses,
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 2 of 18 PageID #: 2




undercover operations, and financial analysis. I have been trained on the laws relating to searches

and seizures at the Federal Law Enforcement Training Facility in Glynco, Georgia. I have also

participated in the execution of search warrants involving electronic evidence.

       3.      The information contained in this Affidavit is based upon my personal knowledge

and involvement in the investigation of this matter, as well as information that federal law

enforcement officers have obtained from other sources, including conversations with witnesses,

as well as my review of documents gathered during the course of this investigation. Because this

Affidavit is being submitted for the limited purpose of seizing the above-captioned Twenty One

Jewish Pre-Holocaust Funeral Scrolls, Pinkas Manuscripts and Community Records from

Communities in Romania, Hungary, Ukraine and Slovakia (the “Manuscripts and Scrolls”) as

more fully described in Exhibit A to this Affidavit, it does not include every fact that I have

learned during the course of the investigation. Where the contents of documents and actions,

statements and conversations of others are reported herein, they are reported in sum and

substance and in part, except where otherwise indicated.

       4.      This affidavit is submitted in support of the government’s application for a

warrant, pursuant to 18 U.S.C. § 981(b) and 21 U.SC. § 853(f), authorizing the seizure of

Manuscripts and Scrolls, as described in Exhibit A hereto, believed to be currently situated at the

following locations: (a) the offices of Kestenbaum and Company located at Brooklyn Navy

Yard, 141 Flushing Avenue, Brooklyn, NY 11205; (b) 1175 Park Avenue, Unit 6C, New York,

New York 10128; (c) 20 Rita Ave., Unit 311, Monsey, NY 10952; (d) the offices of The

National Library of Israel, Safra Campus, Givat Ram, POB 39105, Jerusalem 91390, Israel; and

(e) the offices of Yeshivat Ahavat Shalom, 1 Hazanovitch Street, Kehillot Yisrael Institute,

Jerusalem, Israel.



                                                 2
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 3 of 18 PageID #: 3




                                        Statutory Framework

        5.        Title 19, United States Code, Section 1595a(c)(1)(A) provides that

“[m]erchandise which is introduced or attempted to be introduced into the United States contrary

to law . . . shall be seized and forfeited if it . . . is stolen, smuggled, or clandestinely imported or

introduced.”

        6.        Merchandise is forfeitable under Section 1595a(c)(1)(A) as “stolen” property if it

was imported contrary to Title 18, United States Code, Section 2314. That statute provides in

pertinent part:

                  Whoever transports, transmits, or transfers in interstate or foreign
                  commerce any goods, wares, merchandise . . . of the value of
                  $5,000 or more, knowing the same to have been stolen, converted
                  or taken by fraud;

violates the law.


        7.        Cultural property is considered “stolen” under Title 19, United States Code,

Section 1595a(c)(1)(A) and Title 18, United States Code, Section 2314, if it was taken without

official authorization from a foreign country whose laws establish state ownership of cultural

property.

        8.        This case involves the cultural property of pre-Holocaust Jewish communities in

Romania, Hungary, Slovakia and Ukraine, and of the Holocaust survivors from those

communities, who returned to their homes to find this cultural property and other items taken.

        9.        Pursuant to various international treaties and conventions, the subject Manuscripts

and Scrolls were illegally taken from their rightful owners, the Holocaust survivors of the Jewish

Communities from Romania, Hungary, Slovakia and Ukraine.




                                                    3
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 4 of 18 PageID #: 4




        10.     Under the provisions of the Paris Peace Treaty of February 10, 1947 (“1947 Paris

Peace Treaty”), all unclaimed movable Jewish property was to have been returned to the

communities of the survivors.

        11.     In the 1970 Paris Convention on the Means of Prohibiting and Preventing the

Illicit Import, Export and Transfer of Ownership of Cultural Property, defined cultural property

as including “property, which on religious or secular grounds, is specifically designated by each

state of being of importance” and which was specifically defined to include “objects of

ethnological interest” as well as “rare manuscripts” either “singly or in collections.”

        12.     The signatory nation states, which included the United States, Hungary, Romania

and Ukraine, determined that there was a need to preserve cultural property, recognized that this

type of property belonged to the nationals of the state in which it was created, and committed to

ensuring against the illegal import, export and transport of such property, with the ultimate goal

of restoring the cultural property to its creators.

        13.     In 2009, 46 nation states, including, the United States, Hungary, Romania,

Ukraine and Slovakia entered into the Terzin Declaration on Holocaust Era Assets and Related

Issues, which included a commitment from each of these nation states to expedite the restitution

of former Jewish property, and specifically mentioned property from Jewish cemeteries and

burial sites, as well as Jewish Cultural Property, such as “sacred scrolls, synagogue and

ceremonial objects” as well as “manuscripts, archives and records of Jewish communities” that

had been removed from their rightful owners during the Holocaust.

        14.     Further, the individual laws of several of the nation states from which the

Manuscripts and Scrolls originated, prohibit the removal of such cultural property.




                                                      4
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 5 of 18 PageID #: 5




       15.     Specifically, pursuant to the 1947 Paris Peace Treaty, Hungary adopted Law no.

XVIII/1947 enacted on September 15, 1947 which required that all movable property that was

inappropriately confiscated on the basis of racial or religious origin, shall be restored to the

original owners, or if the original owners are unable to be found, community representatives

and/or surviving community members.

       16.     Since 1969, under Hungarian law, the Manuscripts and Scrolls are “archive

documents” that would have required export licensing, but a search conducted (at this agent’s

request) of Hungarian records indicates that there are no export licenses on file for the subject

Manuscripts and Scrolls.

       17.     More recent Hungarian laws further expand on the illegality and need to return

stolen cultural artifacts. Moreover, Hungarian Act No. LXIV of 2001 on the Protection of

Cultural Heritage, Article 54 prohibits the removal of cultural artifacts from Hungary without

appropriate export licenses or documentation, for which, in regard to the subject Manuscripts and

Scrolls, there is none; and Hungarian Act LXXX of 2001 on the Return of Illegally Exported

Cultural Property mandates the return of such items. Further, Hungary has incorporated EU

directive 2014/60/EU with Act No. LXXX of 2001 which provides for the return of “cultural

goods” that were “unlawfully removed from the territory of the requesting state.”

       18.     In Romania, there also were prohibitions on the export of cultural artifacts such as

the Manuscripts and Scrolls. This is evidenced in Romanian Law no. 64/1969 which focused

“on the protection and preservation of goods of national interest that represent artistic, historical

or documentary values.” Romanian Law no. 64/1969 was replaced in 1974 by Romanian Law

no. 63/1974, the intent of which was “the protection of the national cultural heritage of the

Socialist Republic of Romania.” After the 1989 Romanian Revolution, these concepts were



                                                  5
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 6 of 18 PageID #: 6




codified in Romanian Laws no. 140/1997, Law no. 501/2002 and other subsequent acts that

incorporated concepts from the Paris Peace Treaty that required cultural property to be returned

to either its original creators, to community representatives or surviving members of that

community. Most notably Romanian Law no. 182/2000 “regarding the protection of the

moveable national heritage,” defines national cultural heritage as including “cultural goods that

are included in the inventory of religious cults and of ecclesiastical institutions” and in Article 7

directs that “[c]ompetent authorities are have (sic) the obligation to intercede . . in order to

recover the cultural objects that were illegally exported, stolen from museums or collections or

unrightfully held abroad.”

        19.     In 1999, Ukraine issued an Official Bulletin of the Verhovna Rada N. 48, p405,

amended in 2003, by Law No. 594-IV, N 24, p 159 and in 2005 by Law No. 2599-IV, N 26, p.

349 which “regulates relations with regard to exportation, importation and restitution of cultural

values and is aimed at protection of national cultural heritage and development of international

cooperation in cultural sphere (sic).” The law defines items bearing “cultural values,” as those

which, inter alia, have “ethnographic” significance, and in the form of “manuscripts” or

“archival documents.” The Ukrainian law sets forth regulations regarding the licenses and

permissions required for the rightful owners of certain cultural values to be able to potentially

legally export their cultural artifacts, but in Article 4, explicitly provides that “[c]ultural values,

illegally exported from the territory of Ukraine,” are “[s]ubject to return to Ukraine.”

        20.     Finally, in 2009, Slovakia enacted Act of the National Council of the Slovak

Republic No. 207/2009 of 28 April 2009 on conditions for the export and import of objects of

cultural significance, which regulates the “conditions for the permanent export or temporary

export of an object of cultural significance 1) from the territory of the Slovak Republic.” As



                                                   6
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 7 of 18 PageID #: 7




with the statutory schemes established in the other countries, the Slovakian Act sets forth

appropriate procedures and prerequisites for the temporary or permanent export of legitimately

owned cultural property or items of cultural significance, and in Section 10 establishes that “[i]t

is a misdemeanour a) to export permanently an object of cultural significance from the territory

of the Slovak Republic . . . to a location outside the customs area of the Community without a

valid license . . . or without certification.” The law further provides that it is a misdemeanor to

falsify documents or provide inadequate or inaccurate information for the purposes of illegally

exporting cultural property from Slovakia.

                                  FACTUAL BACKGROUND

       21.     In or around February 2021, law enforcement learned that the auction house of

Kestenbaum and Company (“Kestenbaum auction house”), had offered for its 92nd auction of

February 18, 2021 (the “Auction”), a total of 21 Manuscripts and Scrolls, as described more fully

in Exhibit A hereto, originating from flourishing and dynamic Jewish communities (the “Jewish

Communities”) that existed and lived before World War II and the Holocaust in what is currently

parts of Hungary, Slovakia, Romania and the Ukraine. Upon information and belief, one of the

Manuscripts and Scrolls is located at the Kestenbaum auction house’s offices, another is with a

buyer in Monsey, New York, and 17 are with the consigner at 1175 Park Avenue, Unit 6C, New

York, New York 10128. Two of the remaining Manuscripts and Scrolls were sold to the National

Library of Israel and one was sold to an individual in Israel.

       22.     These Jewish Communities were gathered in ghettos, robbed of their belongings

and deported to Nazi death camps where the majority of the communities’ members were killed.




                                                  7
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 8 of 18 PageID #: 8




       23.     After the end of World War II, surviving members of the Jewish Communities

returned to find their homes ransacked, buildings emptied of all movable property and devoid of

anything of value.

       24.     Among the items that were stolen at that time were the Manuscripts and Scrolls

that were prepared by the Jewish Communities and the vast majority of which contain, inter alia,

data relating to the deceased members of the communities, ranging, depending on the scroll and

the community, from as early as 1840 to about the mid-1940s, just before the Holocaust, with

two of the Manuscripts and Scrolls containing post-Holocaust entries, identifying community

members who were lost to the Holocaust.

       25.     Upon information and belief, as the nations of Romania, Hungary, Ukraine and

Slovakia were under Communist rule from the end of World War II until about 1989 (for

Romania, Hungary and Slovakia, which later split from Czechoslovakia in 1993) and 1991 (for

Ukraine) the movement of the Manuscripts and Scrolls outside of these nations would have been

very severely restricted because of the general prohibitions on the movement of people and items

out of Communist nations during the period of Communist rule.

       26.     Accordingly, until they were recently discovered as being offered for sale at the

Auction, the Manuscripts and Scrolls were believed to have been lost for all time.

       27.     An in-depth examination of several of the lots of Manuscripts and Scrolls that the

Kestenbaum auction house had offered for sale confirmed the origins of the Funeral Scrolls as

being from dynamic and flourishing pre-Holocaust Jewish Communities.

       28.     For example, Lot 33, which is the Memorial book of the Sacred Society (Chevra

Kadisha) of the Jewish Community of Kolozvar, upon information and belief, is located near or

at the current location of the city of Cluj-Napoca in Romania.



                                                8
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 9 of 18 PageID #: 9




       29.     The memorial book offered as Lot 33 contains memorial entries of various

members of the Kolozvar Jewish Community, and is mentioned in a book published in Cluj,

Romania in 1936 commemorating the first one hundred years of the existence of the organized

Jewish Community in that city, thus establishing the memorial book’s presence in the city of

Cluj Romania shortly before the Holocaust had begun.

       30.     The fact that there was no record of the memorial book being in the city of Cluj

after the Holocaust, like all other movable property of the Jewish Communities during the

Holocaust, indicates that it was stolen from its original owners and not located until it surfaced in

the Auction.

       31.     While Lot 33 is unique in that there is photographic evidence of its presence in

the city of Cluj before the Holocaust, there is information establishing that the other 20

Manuscripts and Scrolls were improperly appropriated from their original locations and the

Jewish Communities that created them.

       32.     Examination of the remaining 20 lots of Manuscripts and Scrolls offered in the

Auction establishes that all of the lots contain the names, memorial entries, or other information

relating to the members of the Jewish Communities who were buried in the towns of Romania,

Hungary, Ukraine and Slovakia where the Manuscripts and Scrolls were created and maintained.

       33.     While the information contained in each of the Manuscripts and Scrolls varies,

generally speaking, the information contained in the scrolls invariably includes and/or relates to

one or more of the following: prayers for the dead, memorial pages and/or the names of deceased

members of the Jewish Communities, operating rules of the society, society member payments,

obligations, society regulations, the identity of society religious leaders, and, in some cases the

names of the society members who were deported by the Nazis to Auschwitz.



                                                  9
  Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 10 of 18 PageID #: 10




       34.     The information contained in the Manuscripts and Scrolls establishes that during

the late 19th and mid-to-early 20th century, the scrolls were part of, and belonged to the Jewish

Communities from the nations of Romania, Hungary, Slovakia and Ukraine, as the scrolls all

identify members of those communities, and contain information about those communities and

those who contributed to them either as leaders or benefactors.

       35.     Most importantly, however, the Jewish Communities used these scrolls to

remember their dead and record important events about community life and their society.

       36.     Upon information and belief, nearly all of the Manuscripts and Scrolls

disappeared or were confiscated by individuals or entities who had no legal right to procure them

either during or immediately after the Holocaust. As such, they represent invaluable cultural

religious artifacts that should be properly returned to the survivors of their original Jewish

communities.

       37.     Further, upon information and belief, the subject Manuscripts and Scrolls could

not legally be removed from what were then the Communist regimes of Hungary, Romania,

Slovakia, and Ukraine, because of the restrictions on the legal migration of individuals and

legitimate export of goods during the entirety of the Communist regime from 1948 to 1989, from

those countries to non-Communist countries.

       38.     Thus, as set forth above, upon information and belief, in view of the existence of

Communist rule in the subject nation states and thereafter, legislative restrictions on the export of

cultural property from each of these nations, and the absence of any provenance or

documentation of conveyance from any survivors of the Jewish Communities who created or

originally owned the Manuscripts and Scrolls, there is no legitimate means by which the




                                                 10
  Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 11 of 18 PageID #: 11




Manuscripts and Scrolls could have been imported into the United States without having been

illegally acquired or stolen from the originating Jewish Communities.

                                             Conclusion

       39.     Based on the information set forth above, I submit that there is probable cause to

believe that the Manuscripts and Scrolls constitute cultural property of the Jewish Communities

of Romania, Ukraine, Slovakia and Hungary, the importation of which was in violation of Title

19, United States Code, Section 1595a(c)(1)(A). Accordingly, I respectfully submit that there is

probable cause to believe that all of the Manuscripts and Scrolls set forth in Exhibit A hereto are

subject to forfeiture and respectfully request that a seizure warrant be issued, pursuant to Title

21, United States Code, Section 853(f) and Title 18, United States Code, Section 981(b).

       40.     It is further respectfully submitted that a restraining order, pursuant to 21

U.S.C. § 853(e), will not be sufficient to preserve the Manuscripts and Scrolls, as the

Kestenbaum auction house had sold one or more of the Manuscripts and Scrolls before being

contacted by law enforcement agents, the items are in demand from buyers across the globe and

can be easily sold and/or transferred to frustrate the government’s efforts to unite them with the

survivors and successors of the originating communities. While the Kestenbaum auction house

has been cooperating with law enforcement and has not sold additional scrolls since being

contacted, it is unclear how much longer the auction house will continue to cooperate while it is

in possession of one of the Manuscripts and Scrolls. As an auction house, it may return the item

to the consigner, who could then sell it, or the auction house could sell the item in its possession

internationally, as it has in the past, potentially placing it beyond the Court’s jurisdiction and

undermining the government’s efforts to return it to the survivors and successors of the

community that created it.



                                                  11
  Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 12 of 18 PageID #: 12




       41.     Conversations with a consigner who has seventeen of the known Manuscripts and

Scrolls raised even more significant concerns regarding potential liquidation. While the

consigner also has been cooperating with law enforcement up to this point, it is unclear how long

the consigner will continue to do so. Notably, the consigner has repeatedly expressed that he

feels that he should be compensated for having the Manuscripts and Scrolls which contributes to

the government’s concerns of potential liquidation. Indeed, the consigner has expressly

repeatedly stated his intention to sell the Manuscripts and Scrolls to international buyers, one of

whom, in Ireland, already has contacted him directly, and then let those international buyers

make high quality facsimiles and distribute them to interested parties. While the consigner’s

intention would allow the consigner to obtain renumeration for the Manuscripts and Scrolls, it

would operate to prevent the government from returning the works to the survivors and

successors of the Jewish communities that created them.

       42.     Based on our conversations with the consigner, it is clear that, absent a warrant,

the consigner’s intention is to sell the Manuscripts and Scrolls to the highest bidders and he will

not provide them voluntarily to the survivors and successors of the originating communities. The

Manuscripts and Scrolls have proven to be fungible, easily sold and in demand. Given that one

or more buyers already have reached out to the consigner to purchase certain of the Manuscripts

and Scrolls, and the ease with which the Manuscripts and Scrolls have been and can be sold

either through the auction house or by the consigner directly, a restraining order will not be

sufficient to preserve these unique cultural works. For these reasons, seizure of the Manuscripts

and Scrolls is needed in this case.

       43.     As mentioned above, based upon information and belief, three of the Manuscripts

and Scrolls have been sold to individuals and/or entities in Israel, however, this information is



                                                 12
  Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 13 of 18 PageID #: 13




provided for the Court’s information only. Specifically, the information is being provided as

context to reflect the potential for sale of these items, and to illustrate the need for seizure

because international sales would complicate and potentially frustrate the seizure, retrieval and

return of these items to the originating communities. This affidavit is not submitted in support of

any seizure of any of the Manuscripts and Scrolls that may be located outside of the United

States at this time.




                                                     MEGAN M. BUCKLEY
                                                     Special Agent
                                                     Department of Homeland Security
                                                     Homeland Security Investigations



                                                      20 2021
Subscribed and sworn to before me by telephone on July___,



_                       _________
HONORABLE ____________________
             PEGGY KUO
UNITED STATES MAGISTRATE JUDGE




                                                  13
     Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 14 of 18 PageID #: 14



                                                          EXHIBIT A

                                             Listing of Manuscripts and Scrolls

           1. CHEVRA KADISHA. Burial Society Board With Prayers For Funeral. (Lot 4). Hebrew
              Manuscript written on paper, set behind glass, within thick wooden frame. Designed to be
              held aloft to accompany the mourners while walking toward the grave. Includes, inter alia,
              Hebrew prayer for accompanying the dead to their grave. The town of Jassy figures
              prominently in Jewish history, with the first documented presence of Jews to arrive there in
              the late 16th century. By the mid-19th century, the city was at least one-third Jewish. Metal
              plaque attached. Entire frame: 16 x 27 inches (40.5 x 68.5 cm).

           2. PINKAS. BUCHAREST, ROMANIA. Sepher HaZikaron [Memorial Book Of The Talales
              Synagogue, Bucharest]. (Lot 32). 1 Manuscript written in Hebrew and Yiddish in square and
              cursive calligraphic hands on paper. Table listing names of the 22 individuals who
              established the synagogue, each colorfully ornamented by the artist. Commences with two
              autograph letters offering blessings to the group who formed this congregation. Includes
              information about the community’s procedural issues, relating to inter alia, the collection of
              monies from charity containers; control over behavior, lending and sales of Torah Scrolls,
              where unmarried men may sit in the synagogue, community donations and the
              congregation’s search for a permanent location. These date from the 1870’s and 1880’s.
              There also are several pages that appear to be attempts at beginning another Pinkas for the
              congregation. pp. 173 (excluding blanks). Variously worn, and stained, few leaves loose or
              torn. Original gilt-tooled boards, with later date (1902), rubbed and shaken. Folio.

           3. PINKAS. Klausenburg / Cluj, Hungary. Pinkas Klali D’Chevra Kadisha [Community memorial
              volume]. (Lot 33). 2 Manuscript written in Hebrew and Yiddish, composed in square
              calligraphic and cursive hands on paper. With elaborate, artistic title-page poetically
              extolling the three leaders of the Burial Society. There are five pages with a striking list of
              names of departed community members, and hundreds of pages of individual entries. Each
              one lists the name of the individual in striking letters, followed by a calligraphic entry giving
              their date of acceptance to the Chevra Kadisha. The first of these entries is dated 1836 and
              the last is 1899. The final 120 entries (from 1883) also list the names of the wives of
              members. pp340. Original gilt titled boards, rubbed, backstrip starting. Lg. folio.

           4. PINKAS. MEDIAS, ROMANIA. Incorporations-Buch Der Mitgleider Der Chewra Kadisha
              Medias. (Lot 34).3 Printed forms, with manuscript additions. The opening page of this

1
    This lot was sold to an individual in Jerusalem.

2
 The “Lot” numbers reference the auction lot numbers that were assigned to each of the Manuscripts and Scrolls
at the 92nd auction of the Kestenbaum and Company auction house scheduled for February 18, 2021.

3
    Lots 34 and 38 were sold to a representative of the National Library of Israel.
     Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 15 of 18 PageID #: 15
Exhibit A: In re the Seizure of: Twenty One Jewish Funeral Scrolls, Pinkas Manuscripts And
Community Records From Communities In Romania, Hungary, Ukraine And Slovakia;
Case Number: 20 – MJ - 837 (Kuo, M.J.)


                volume is dedicated to the president of the community who financed the construction of a
                Jewish school building and a new mikvah adjacent to the synagogue. The Pinkas manuscript
                records the names, payments and obligations of dozens of Transylvanian Jews and their
                families. 105 full-page membership-entry details (of 200). Text in German, Hebrew and
                Yiddish, written in a fine calligraphic hand. Original heavy boards. Lg. folio.

           5. PINKAS. Mehala / Temesvár, Rumania. Kel Malei Rachamim [Yizkor Book Of The Community
              Chevra Kadisha]. (Lot 35). Manuscript in Hebrew. Each page of this manuscript is a Kel
              Maleh prayer. Each is finely composed in calligraphic hands often with artistic borders and
              stylistic decorations. These memorial entries are for dozens of men and women from the
              community. Written in square calligraphic hands on paper. pp 34. Touch stained. Original
              morocco with metal corner-pieces and central clasp with lock, rubbed. Sm. folio.

           6. PINKAS. Oradea, Grosswardein, Rumania. Pinkas Keren Kayemeth DeChevrath Lomdei Shas -
              (NAGY)VARAD. (Lot 36). Manuscript in Hebrew. Contains hundreds of names with birth and
              death dates, men and women. Each page in a magnificent calligraphic hand, occasionally
              with color. Rules of the Society in Yiddish and in German. In 1944 Hungarian authorities
              forced the Jewish inhabitants of Oradea into a ghetto before sending them to their deaths in
              Auschwitz. pp. 171 (excluding blanks). Contains hundreds of names with birth and death
              dates, men and women. Original calf-backed boards with morocco title-label on upper
              cover. Folio.

           7. W/E<^͘WdZKs͕DZDhZcKhEdz͕ZhDANIA. Pinkas MehaChabirah Kadusha
              De’poh Yishuv YISHUV PETREVA. (Lot 37). 4 Manuscript in Hebrew written in square and
              cursive calligraphic hands on paper. Contains the regulations and member donations of the
              Burial Society of Petrova. Following an introduction about the importance of caring for the ill
              and the responsibility of caring for the dead, are 22 regulations. These include rules for the
              structure of leadership, dues-paying by members, the maintenance of good relations, etc.
              The entries after this record the dates of the yearly banquet, names of appointed officers
              and lists of hundreds of donations and the accounting thereof. At the rear of the manuscript
              are two pages providing a partial outlay of the cemetery and several dozen graves. pp. 130
              (including blanks). Lightly stained. Modern boards. Folio.

           8. PINKAS. SATMAR / SATU MARE, HUNGARY. Pinkas Chevra Kadisha [Community Memorial
              Volume]. (Lot 38). Manuscript in Hebrew, square calligraphic and cursive hands on paper.
              Members recorded on individual pages in a large Hebrew calligraphic hand. This Pinkas is
              fairly typical of the genre of Chevra Kadisha Pinkasim - but with a striking exception: it dates
              to after the Holocaust years. Sixteen of the pages list members in large and striking Hebrew.


4
    This lot was sold to an individual in Monsey, NY.


                                                                       2
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 16 of 18 PageID #: 16
Exhibit A: In re the Seizure of: Twenty One Jewish Funeral Scrolls, Pinkas Manuscripts And
Community Records From Communities In Romania, Hungary, Ukraine And Slovakia;
Case Number: 20 – MJ - 837 (Kuo, M.J.)


                Both fathers and mothers are listed in the patronymic. pp. 20 (excluding blanks). Large thick
                folio.

           9. PINKAS. Borod (Nagybáród), Transylvania. Pinkas Chevrah Kadisha [Community Memorial
              Volume]. (Lot 39). Manuscript in Hebrew and Yiddish written in square and cursive
              calligraphic hands on paper. This manuscript was prepared for the Burial Society of Borod.
              The title page includes a flowery acrostic poem composed from the Hebrew letters of the
              town name. Elaborate multi-colored title. The chronogram on the title-page is erroneous.
              Following this are several sets of Regulations adopted by the society at different times. The
              signatures of members are appended to the end. The Pinkas features dozens of pages with
              members’ names written as single entries in large ornamental letters, many with geometric
              and colorful surrounds. At the end of the manuscript, opening the from the left side, are
              several pages with many names of individuals, dates, and records of payments. pp. 99
              (excluding blanks). Lightly worn and stained. Modern boards. Folio.

           10. PINKAS. Laposch / Magyarlápos, Transylvania. Sepher Zichronoth M’Chevra Kadisha
               Community Memorial Volume]. (Lot 40). Hebrew manuscript on paper written in square and
               cursive Ashkenazic hands. This Pinkas manuscript records the names, payments and
               obligations of dozens of Transylvanian Jews and their families. pp. 120. Few stains. Original
               marbled boards, worn.

           11. PINKAS. Biserman, Böszörmény, Hungary. Protocoll-Buch / Pinkas Chevra Kadisha
               [Community Memorial Volume]. (Lot 41). Manuscript written in Hebrew and Yiddish, square
               calligraphic and cursive hands on paper. Contains introductory section, names of individual
               community members written in a large black script, with pink and gold accents, and family
               information, in Hungarian. Each entry is numbered. The dates in these entries run from 1868
               to 1906. Provides a seating chart for the synagogue, which includes seating numbers
               correspond to the entries in this section. Also includes a list of approximately 120 members
               by name, recorded on April 10, 1892. pp. 159 (excluding blanks). Light wear. Original boards
               with metal corner-pieces, rubbed. Folio.

           12. PINKAS. Dindish / Gyöngyös, Hungary. Kel Maleh Rachamim [Community Memorial Book].
               (Lot 42). Manuscript in Hebrew, square calligraphic hand-written on thick card-stock.
               Contains information relating to a very old Jewish community that originated in the 15th
               century, and numbered about 2,250 in 1920. Contains names of hundreds of men and
               women and identifies their donations. An English philanthropist, Moses Montefiore is
               prominently mentioned. pp. 12. Modern boards. Sq. folio.

           13. PINKAS. Galanta, Hungary. Melatsche-Buch Chevra Kadisha [Community Memorial Volume].
               Volume II. (Lot 43). Manuscript in Hebrew and Yiddish written in square calligraphic and
               cursive hands on paper. Colored title page in blue, black, red, and gold. Subsequent pages
               are divided into four with four names listed, for a total of about 400 individual names. Each

                                                                       3
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 17 of 18 PageID #: 17
Exhibit A: In re the Seizure of: Twenty One Jewish Funeral Scrolls, Pinkas Manuscripts And
Community Records From Communities In Romania, Hungary, Ukraine And Slovakia;
Case Number: 20 – MJ - 837 (Kuo, M.J.)


                entry is numbered and most have the official stamp of the Burial Society, many are dated.
                The final date in these entries is 1943, followed by a tragic, pregnant pause, and a
                resumption of entries in 1946. The last dated entries are from 1949. Following this are
                several pages where the only date of each entry is the weekly Torah reading, and thereafter
                commemorating victims of Nazi deportation, most of whom are children. pp. 102 (excluding
                blanks). Original boards, worn. Lg. folio.

           14. PINKAS. Hajdúnánás, Nanash, Hungary. Pinkas Shel Chevra Kadisha [Community Memorial
               Volume]. (Lot 44). Manuscript in Hebrew and Yiddish, square and cursive calligraphic hands
               written on paper. Finely wrought title-page. Sets forth community rules, including equal
               treatment of the rich and the poor. Contains individual pages of the names of prominent
               community members, many of which are in full color, with adornments and illustrations of
               animals. Includes dates of death of community members with the latest being 1941. pp.
               201 (excluding blanks). Light wear and few stains in places, final few leaves removed
               (blanks?) Original calf over thick wooden boards, applied Star-of-David partially lacking from
               upper cover. Lg. folio.

           15. W/E<^͘,ĞĚǇĂƐͬ,ƅŐǇĠƐǌ͕,ƵŶŐĂƌǇ͘WŝŶŬĂƐzŝǌŬŽƌ΀ŽŵŵƵŶŝƚǇDĞŵŽƌŝĂůsŽůƵŵĞ΁͘(Lot 45).
               Manuscript written in Hebrew and Yiddish, square and cursive calligraphic hands on paper.
               Artistic title page in black and red. Several pages of names follow dated between 1863 and
               1871. pp. 12 (excluding blanks). Original boards, worn. Folio. Hedyas, Hungary: 1861.

           16. PINKAS. Igla / Uhlya, Hungary. Pinkas D’Chevra Kadisha [Community Memorial Volume]. (Lot
               46). Manuscript written in Hebrew and Yiddish, square calligraphic and cursive hands on
               paper. The introductory section of this Pinkas are five pages of community regulations.
               These regulations contemplate inter alia selecting leadership, caring for the sick, burying the
               dead, and memorializing the dead. Following this are pages with entries of names. The first
               fifty or so entries are written in a large calligraphic manner with flourishes and delicate
               ornamentation, when the pages of the book ran out, a second entry of names was added to
               each page, some in pencil, each numbered for 352 names in all. This manuscript also
               contains information about the acceptance of members and the appointment of officers in
               the community. pp 285. Original calf with ornate gilt-tooling (with stamp of stationary shop
               in Eperies (Prešov)), rubbed. Large folio.

           17. PINKAS. Mikulash / Liptószentmiklós, Hungary. Sepher Zichronoth - Hazkara Und Legaten-
               Buch [Memorial Book]. Manuscript In Hebrew, Written In A Variety Of Square Calligraphic
               Hands On Paper. (Lot 47). Manuscript In Hebrew, Written In A Variety Of Square Calligraphic
               Hands On Paper. Title-page of volume is composed in red and black, and features a watchful
               eye at top. Includes a listing of the names of the deceased member of the community, the
               donations they bequeathed, and related biographical information. There are three sections,
               each of varying artistic quality, followed by a series of unsigned entries. pp. 122 (excluding
               blanks). Light wear. Original boards, covers titled in gilt, rubbed. Folio.




                                                                       4
   Case 1:21-mj-00837-PK Document 1 Filed 07/20/21 Page 18 of 18 PageID #: 18
Exhibit A: In re the Seizure of: Twenty One Jewish Funeral Scrolls, Pinkas Manuscripts And
Community Records From Communities In Romania, Hungary, Ukraine And Slovakia;
Case Number: 20 – MJ - 837 (Kuo, M.J.)


           18. PINKAS. Pest-Ofen, Hungary. Gedenkbuch Der Vorstorbenen… ‘Anshei Avodah’. (Lot 48).
               Manuscript in Hebrew, Yiddish and Hungarian, written in square and cursive calligraphic
               hands on paper. The first pages in this volume are ornately drawn in black, purple, and gold
               and are handwritten prayers for the dead. There is an illustrated memorial page for the
               community’s Rabbi and thereafter follow several pages of lists of names, is a large section
               comprising individual pages honoring members by name. The individual members’ pages
               are artistic, with interesting borders, designs, and emblems, using many different colors and
               one page contains an illustration of a lion and lioness. At the end of the book are later
               memorial service listings that resume after World War II, with the last of these dated 1965.
               pp. 64 (excluding blanks). Lower corners worn from use. Original gilt-titled velvet-lined
               boards, worn. Folio.

           19. PINKAS. Tab / Tabau, Hungary. Protokol Der Chevra Kadisha [Burial Society Volume]. (Lot
               49). Manuscript in Hebrew and Yiddish written in square and cursive calligraphic hands on
               paper. Following the simple title page, at the beginning of the volume are 12 pages arranged
               according to the Hebrew months. Each one lists the names and accompanying memorial
               dates for that month. The next section includes pages dedicated to individuals or families,
               where the names are written in large calligraphic script, and further details are added in
               Yiddish. The earliest date is 1840, and the latest is 1942. The end includes an apparently
               earlier manuscript of approximately 20 pages of memorial entries. pp. 162 (excluding
               blanks). Light wear. Modern calf. Folio.

           20. PINKAS. Tziglet, Hungary. LeZecher Olam [Memorial Roll]. Patrons Include The Officers Of
               The Burial Society, Including Families: Vardi, Vigner, Plutchok, Vogel And Roth. (Lot 50).
               Hebrew manuscript ON VELLUM written in various calligraphic Aschkenazic hands. Memorial
               table commences paying homage to the great philanthropists of the community, followed
               by the names of dozens of men and women. Names in Hebrew, often with family names in
               Latin letters. pp. 10. Worn and stained in places, few names covered by tape. Modern calf.
               Square folio.

           21. PINKAS. Vranov, Hungary. Pinkas Chevra Kadisha [Burial Society Record-Book]. (Lot 51).
               Manuscript in Hebrew and Yiddish written in square calligraphic and cursive hands on paper.
               Following the title page are individual entries of names. Each entry is composed with a fine
               frame around a handsomely transcribed name, a few of which are in gold with colorful
               adornment. pp. 219 (excluding blanks). Original calf, titled on upper cover, rebacked. Folio.




                                                                       5
